Case: 14-15096   Date Filed: 01/28/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15096
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00381-TCB-RGV-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee
                                                                Cross-Appellant,

                                   versus

EDWARD SHANE SMALLWOOD,

                                                          Defendant-Appellant
                                                              Cross-Appellee.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (January 28, 2016)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
                 Case: 14-15096       Date Filed: 01/28/2016        Page: 2 of 6


       Edward Shane Smallwood was convicted and sentenced to 120 months’

imprisonment for being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1). Smallwood and the Government both challenge the sentence.

Smallwood asserts the sentence is procedurally and substantively unreasonable,

while the Government argues the sentence must be vacated because the district

erroneously found that two of Smallwood’s prior convictions are not separate

offenses under 18 U.S.C. § 924(e)(1). 1 We agree with the Government.

Therefore, we vacate and remand for resentencing. This decision moots the issues

raised by Smallwood in his appeal, and we consequently limit our discussion to the

Government’s claim.

                                                 I

       A person who violates § 922(g)(1) and has three prior convictions for a

“violent felony or a serious drug offense, or both, committed on occasions different

from one another . . . shall be . . . imprisoned not less than fifteen years.” 18

U.S.C.A. § 924(e)(1) (emphasis added). Smallwood has three prior convictions

that arguably meet the definition of “violent felony.” 2 However, the district court


       1
          Section 924(e) of Title 18 is commonly known as the Armed Career Criminal Act
(ACCA).
        2
          We note that the issue of whether Smallwood’s prior convictions actually constitute
violent felonies was not briefed by the parties or considered by the district court. As such, this
issue is not before us. See Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274, 1284–85
(11th Cir. 2003) (“It is the general rule . . . that a federal appellate court does not consider an
issue not passed upon below.”).

                                                 2
               Case: 14-15096      Date Filed: 01/28/2016     Page: 3 of 6


did not consider whether the convictions are violent felonies, because it concluded

that two of the convictions—two burglary convictions to which Smallwood pled

guilty—were not “committed on occasions different from one another.” See id.

       In determining whether Smallwood committed the burglaries on separate

occasions, the district court had the authority to consider Smallwood’s indictments

and plea hearing transcript for the convictions.3 See Shepard v. United States, 544
U.S. 13, 16, 125 S. Ct. 1254, 1257 (2005) (“[a] court determining the character of

an admitted burglary is generally limited to examining the statutory definition,

charging document, written plea agreement, transcript of plea colloquy, and any

explicit factual finding by the trial judge to which the defendant assented”); Weeks,
711 F.3d at 1259. These documents provide the following information about the

burglaries: Smallwood and two accomplices burglarized two fast-food restaurants;

the restaurants were located in the same strip mall and were directly adjacent to

each other; the group burglarized the restaurants during the same trip to the strip

mall; and one of the accomplices waited in a car while Smallwood and the other

accomplice entered the restaurants. In addition, at the plea hearing for the

burglaries, the trial court asked Smallwood if he personally entered both

restaurants, and Smallwood responded affirmatively. Similarly, the accomplice



       3
        These types of documents are known as “Shepard documents.” See United States v.
Weeks, 711 F.3d 1255, 1259 (11th Cir. 2013) (per curiam).
                                            3
                 Case: 14-15096        Date Filed: 01/28/2016        Page: 4 of 6


who waited in the car during the burglaries testified at the plea hearing that

Smallwood and the other accomplice each went into both restaurants.

       Based on this information, the district court determined that Smallwood and

one accomplice personally entered both restaurants. 4 The court also found that

Smallwood committed the burglaries in “immediate succession.” After making

these findings, the court concluded that the burglaries are not separate offenses

under § 924(e)(1). Accordingly, the court held Smallwood has at most two prior

qualifying convictions under § 924(e)(1) and is not eligible for § 924(e)(1)’s

sentencing enhancement.

                                                 II

       We review de novo whether a defendant’s offenses constitute separate

offenses under § 924(e)(1), and we review for clear error the district court’s

findings of fact related to the imposition of sentencing enhancements. United

States v. Lee, 208 F.3d 1306, 1307 (11th Cir. 2000) (per curiam); United States v.

Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010). Moreover, in reviewing the

district court’s decision, we must consider that “[t]he burden of establishing

evidence of the facts necessary to support a sentencing enhancement falls on the




       4
         In addition to Smallwood’s Shepard documents, the district court relied on a fact of
which it took judicial notice. The fact is related to the physical location of the restaurants. The
parties do not challenge this finding.
                                                 4
                Case: 14-15096      Date Filed: 01/28/2016      Page: 5 of 6


government, and it must do so by a preponderance of the evidence.” United States

v. Perez-Oliveros, 479 F.3d 779, 783 (11th Cir. 2007).

                                              III

       Smallwood’s burglary convictions constitute separate offenses under §

924(e)(1). “Successful completion of one crime plus a subsequent conscious

decision to commit another crime makes that second crime distinct from the first

for the purposes of the ACCA.” United States v. Pope, 132 F.3d 684, 692 (11th

Cir. 1998) (internal quotation marks omitted). In other words, “[s]o long as

predicate crimes are successive rather than simultaneous, they constitute separate

criminal episodes for purposes of the ACCA.” Id. “Distinctions in time and place

are usually sufficient to” render two offenses successive, “even when the gaps are

small, and two offenses are considered distinct if some temporal break occurs

between them.” Weeks, 711 F.3d at 1261 (internal quotation marks omitted).

       Here, the district court reviewed Smallwood’s Shepard documents,

addressed the documents at the sentencing hearing, and concluded that Smallwood

personally entered and burglarized two different fast-food restaurants in

“immediate succession.” 5 Although the restaurants were in extremely close

proximity to each other and Smallwood committed one burglary “immediately”

after the other, the critical fact is that he committed the burglaries in succession.

       5
        Smallwood contests these findings. But, we conclude that they are not clearly
erroneous in light of the information in Smallwood’s Shepard documents.
                                              5
              Case: 14-15096    Date Filed: 01/28/2016   Page: 6 of 6


See id. Thus, the Government met its burden of showing by a preponderance of

the evidence that Smallwood’s burglaries were “committed on occasions different

from one another.” See 18 U.S.C. § 924(e)(1); Weeks, 711 F.3d at 1261.

                                        IV

      Given our finding that Smallwood’s burglary convictions qualify as separate

offenses under § 924(e)(1), we vacate Smallwood’s sentence and remand for

proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                            6